Citation Nr: 0531996	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  98-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision, and was remanded in 
September 2004. 


FINDING OF FACT

The preponderance of evidence fails to show a diagnosis of 
PTSD based on confirmed stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (f)(1).  

The veteran has alleged (such as at his hearing in 1998) two 
inservice stressor incidents.  The first incident allegedly 
occurred in Saigon in November 1970 when a satchel charge 
exploded killing and wounding many individuals, including 
American soldiers.  The second alleged incident involved 
witnessing an explosion at Cam Ranh Bay in September 1971, 
when the enemy managed to blow up an ammunition dump there, 
killing and wounding multiple soldiers.  In both incidents, 
the veteran testified that he assisted in helping the 
wounded.  

Research by the Center for Unit Records Research (CURR) 
confirmed that an enemy attack occurred on the Cam Ranh Bay 
ammunition dump while the veteran was stationed there, 
destroying 6,000 tons of ammunition; and, as such, the Board 
conceded in its September 2004 remand that this stressor had 
been established.  

Nevertheless, the veteran's claims file is void of a medical 
opinion of record that both diagnoses him with PTSD and 
connects the diagnosis to the confirmed stressor.  

In July 1997, the veteran underwent a VA examination at which 
the veteran stated that he was having flashbacks and 
nightmares related to his experiences in Vietnam.  The 
examiner noted that he had no psychomotor retardation and 
that his thinking was coherent and fairly tight, before 
assessing the veteran with PTSD.  However, the examiner did 
not link her diagnosis to any particular stressful event, and 
did not even discuss the two stressor incidents referenced 
above.  Rather, the examiner indicated that general 
confrontations with death and serious injury were responsible 
for the veteran's PTSD.

Several treatment records show that the veteran was screened 
for the PTSD Clinical Team (a specialized VA outpatient 
clinic), but it was noted in April 2005 that the veteran 
never followed up with the treatment recommendations for 
entry into the program.  It was also indicated that the 
veteran stopped coming to the VA mental health clinic in late 
2000.  

In April 2005, the veteran underwent a second VA examination.  
The examiner acknowledged the veteran's reported stressors, 
including the confirmed stressor recounted above, and upon 
examination found that the veteran was pleasant and 
cooperative, made good eye contact, did not display any 
evidence of psychomotor abnormality, had a full affect and 
euthymic mood, had normal speech in rate and volume, was 
coherent and goal oriented, had no evidence of hallucinations 
or delusions, was alert and oriented, and had fair insight 
and judgment.  However, after examining the veteran, 
reviewing his claims file, and reviewing his medical records 
from the VA medical center in Atlanta, the examiner found 
that while the veteran had symptoms of PTSD, he did not meet 
the full criterion for a diagnosis of PTSD.  Specifically, 
the examiner explained that the veteran did not meet 
criterion F which requires clinically significant distress or 
impairment in various areas of functioning.  

Comparing the two examination reports, the examiner in April 
2005 indicated that he had reviewed the veteran's entire 
folder; as such, his opinion was made with full awareness of 
the prior July 1997 examination, as well as knowledge of 
nearly a decade of medical treatment records documenting the 
veteran's behavior, as well as additional research into the 
veteran's military experience, which the examiner in 1997 was 
not privy to.  Accordingly, the Board will lend greater 
credibility to the more recent examination as it was made 
with a fuller knowledge of the veteran's current 
symptomatology.

Giving greater weight to the more recent examination, the 
Board finds that the preponderance of evidence fails to show 
that the veteran currently has PTSD; and without a diagnosis 
PTSD linked to confirmed in service stressors, the veteran's 
claim must therefore be denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in October 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in October 2004 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in an August 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained, and research has been performed by CURR.  The 
veteran was also provided with several VA examinations (the 
reports of which have been reviewed and associated with the 
claims file), and the veteran testified at a hearing before a 
decision review officer (the transcript of which has been 
associated with the claims file). 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


